United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-238
Issued: May 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 6, 2013 appellant, through his attorney, filed a timely appeal from a
September 27, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an emotional
condition causally related to factors of federal employment.
On appeal, appellant’s attorney asserts that the medical evidence submitted is sufficient
to establish that appellant sustained an employment-related emotional condition.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On January 11, 2013 appellant, then a 52-year-old city carrier, filed an occupational
disease claim alleging that he sustained occupational stress caused by employing establishment
management and a hostile work environment. He indicated that he first became aware of the
condition on December 29, 2011 and its relationship to employment on September 4, 2012. In a
January 18, 2013 statement, appellant described events in which he maintained that he was
subjected to intimidation, extortion, bullying, manipulation, harassment, retaliation,
vindictiveness, lying, dereliction of duty and safety, incompetence, threats and discrimination by
employing establishment management from August 1, 2006 to December 27, 2012. He alleged
that he was not given overtime; that he was required to work overtime; that his work assignments
were improper; that his complaints of safety issues and postal policies were ignored; that leave
requests were mishandled; that he was improperly counseled by management regarding pay,
safety and leave issues, including when he was sent home because he was not fit for duty.
Appellant also generally took issue with the management style of several of his supervisors and
indicated that he was subjected to increased stress because he had a route inspection and because
there was gunshot activity along his carrier route.
In support of his claim, appellant submitted a list of mental health and stress management
appointments with the Employee Assistance Program (EAP) and Veterans Affairs (VA) mental
health clinics. In a January 18, 2013 progress note, Dr. Allyson E. Witters, a psychiatry resident
physician, and Dr. Dana Deaton Verner, a Board-certified staff psychiatrist with the VA, noted
that appellant discussed problems of extreme stress at work and admitted that he was concerned
that he could snap if he was forced to return to work. The physicians diagnosed mood disorder,
not otherwise specified and historical diagnosis of adjustment and general anxiety disorders.
Medication and continued therapy were prescribed. It was recommended that appellant not
return to work. The report indicated that appellant had a total 70 percent VA disability for
hypertensive vascular disease, residuals of a foot injury, tinnitus, limited ankle and knee motion
and traumatic arthritis.
Documentation submitted included a November 2006 timesheet; appellant’s report of an
unsafe condition on June 27, 2007 and an October 4, 2007 response; April 4, 2008 VA
emergency department discharge instructions signed by a registered nurse; May 20, 2008
correspondence from the employing establishment to a church regarding improper placement of
flyers; EAP documentation dated March 4, 2010 and January 6, 2012; and a September 4, 2012
memorandum placing him off duty for 14 days due to misconduct on the workroom floor.
In letters dated January 30, 2013, OWCP informed appellant of the evidence needed to
support his claim and asked that the employing establishment respond. The employing
establishment provided an on-site job analysis regarding the physical demands for a city mail
carrier, revised on June 4, 2002 and employing establishment e-mails dated February 4 and 5,
2013, in which Sherry Carr, a manager, acknowledged that there were times when appellant was
ordered to work overtime. She indicated that appellant did not like to be questioned about his
job performance and that he had made threatening comments about other workers and
supervisors in the past and was evaluated by the threat assessment team and sent home.

2

By decision dated March 1, 2013, OWCP denied the claim on the grounds that appellant
had not established a compensable factor of employment. Appellant’s attorney requested a
hearing and submitted statements dated February 28 and March 1, 2013.2 In the former
statement, appellant discussed problems with leave usage on July 19 and August 9, 2011 that
was not corrected immediately and leave taken when his wife was hospitalized in July 2012. In
the latter statement, he maintained that the employing establishment improperly ordered
overtime and he indicated that his route was in a crime-ridden and unsafe area. In a February 27,
2013 attending physician’s report, Dr. Witters noted a history of difficulties and extreme stress at
work. She diagnosed mood disorder; a historical diagnosis of adjustment and general anxiety
disorders; and possible bipolar disorder. Dr. Witters checked the form box “yes,” indicating that
appellant’s condition was caused or aggravated by work activity, stating that his condition
seemed mostly to be related to work. She advised that he was totally disabled since
September 4, 2012.
Further, documentation submitted included a July 20, 2012 notice that appellant was
placed in emergency off-duty status due to improper conduct on the workroom floor; a July 30,
2012 14-day suspension for improper conduct; a grievance resolution dated August 31, 2012
regarding the emergency off-duty placement indicated that he would receive a payment of
$640.56, less standard deductions; a September 4, 2012 request for a fitness-for-duty
examination because on September 1, 2012 appellant’s wife called the employing establishment
stating that appellant had threatened to kill her and a grandchild; a September 4, 2012 emergency
placement in off-duty status pending results of a fitness-for-duty examination; a grievance filed
on September 6, 2012 regarding the September 4, 2012 emergency placement; an October 18,
2012 memorandum regarding the fitness-for-duty examination stating that the physician
requested that appellant provide documentation from his treating psychiatrist but that appellant
had not complied; a November 2, 2012 grievance resolution indicating that appellant was 1 of 20
carriers in a class who were compensated for improper overtime status; December 12, 2012
correspondence from the employing establishment to appellant indicating that, to return to work,
he would have to present supporting medical evidence; and a January 11, 2013 grievance
resolution indicating that the July 30, 2013 14-day suspension was reduced to a letter of warning.
At the hearing, held on July1 5, 2013, appellant testified that he was retired military and
had worked for the employing establishment approximately eight years. He stated that his
delivery route was in a bad area and commented that there was no employing establishment
continuity because there had been approximately 13 managers in eight years and that
management did not care about the customer.
Subsequent to the hearing, appellant submitted a May 1, 2013 report, in which
Dr. Witters noted that he had been treated at the VA mental health clinic since
December 30, 2011. She reiterated his diagnoses and indicated that he spent a great deal of time
talking about work-related stress, which continued to be his focus and that he continued to
perseverate on what he perceived as a negative work environment that included manipulation,
harassment and intimidation. Dr. Witters concluded, “while I cannot say whether there is a
2

On February 28, 2013 appellant, through his attorney, requested a hearing from a January 30, 2013 decision. In
correspondence dated April 8, 2013, OWCP informed him that there was no adverse decision of record dated
January 30, 2013, but that the request for a hearing of the March 1, 2013 decision would go forward.

3

direct cause between [appellant’s] experience at the [employing establishment] and his mental
illness, his work stress does appear to have exacerbated his symptoms, which may have been
long-standing.” Appellant also submitted June 28, 2013 grievance resolution indicating that his
grievance regarding enforced leave was being held in abeyance pending his OWCP appeal and
that the parties agreed that postal and union policies would be followed.
In a September 27, 2013 decision, an OWCP hearing representative affirmed the
March 1, 2013 decision as modified. She found that appellant established one compensable
factor of employment, that he was overworked and forced to work overtime, but that the medical
evidence was insufficient to establish that his claimed emotional condition was caused by the
accepted employment factor.
LEGAL PRECEDENT
To establish his or her claim that he or she sustained an emotional condition in the
performance of duty, appellant must submit the following: (1) medical evidence establishing
that he or she has an emotional or stress-related disorder; (2) factual evidence identifying
employment factors or incidents alleged to have caused or contributed to his or her condition;
and (3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to his or her stress-related condition.3 If a claimant does
implicate a factor of employment, OWCP should then determine whether the evidence of record
substantiates that factor.4 When the matter asserted is a compensable factor of employment and
the evidence of record establishes the truth of the matter asserted, it must base its decision on an
analysis of the medical evidence.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,6 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.7 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.8 Allegations alone by a claimant
3

Leslie C. Moore, 52 ECAB 132 (2000).

4

Dennis J. Balogh, 52 ECAB 232 (2001).

5

Id.

6

28 ECAB 125 (1976).

7

See Robert W. Johns, 51 ECAB 137 (1999).

8

Lillian Cutler, supra note 6.

4

are insufficient to establish a factual basis for an emotional condition claim.9 Where the claimant
alleges compensable factors of employment, he or she must substantiate such allegations with
probative and reliable evidence.10 Personal perceptions alone are insufficient to establish an
employment-related emotional condition.11
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.12 Where the
evidence demonstrates that the employing establishment either erred or acted abusively in
discharging its administrative or personnel responsibilities, such action will be considered a
compensable employment factor.13
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.14
With regard to emotional claims arising under FECA, the term “harassment” as applied by the
Board is not the equivalent of “harassment” as defined or implemented by other agencies, such
as the equal employment opportunity commission, which is charged with statutory authority to
investigate and evaluate such matters in the workplace. Rather, in evaluating claims for workers’
compensation under FECA, the term “harassment” is synonymous, as generally defined, with a
persistent disturbance, torment or persecution, i.e., mistreatment by coemployees or workers.
Mere perceptions and feelings of harassment will not support an award of compensation.15
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.16 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.17 Neither the mere fact that a disease or condition manifests itself during a period

9

J.F., 59 ECAB 331 (2008).

10

M.D., 59 ECAB 211 (2007).

11

Roger Williams, 52 ECAB 468 (2001).

12

Charles D. Edwards, 55 ECAB 258 (2004).

13

Kim Nguyen, 53 ECAB 127 (2001).

14

James E. Norris, 52 ECAB 93 (2000).

15

Beverly R. Jones, 55 ECAB 411 (2004).

16

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

17

Leslie C. Moore, supra note 3; Gary L. Fowler, 45 ECAB 365 (1994).

5

of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.18
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish an emotional
condition in the performance of duty causally related to factors of his federal employment.
The hearing representative found that appellant established overwork as a compensable
factor of employment.
Appellant’s remaining allegations pertain to administrative actions that began in 2006
and to allegations that he was harassed and treated in an abusive manner by employing
establishment management. Generally, actions of the employing establishment in administrative
or personnel matters, unrelated to the employee’s regular or specially assigned work duties, do
not fall within coverage of FECA.19 Absent evidence establishing error or abuse, a claimant’s
disagreement or dislike of such a managerial action is not a compensable factor of
employment.20 The Board finds that appellant’s allegations that his work assignments were
improper, that his complaints regarding safety issues and the employing establishment policies
were ignored and that his leave requests were mishandled pertain to administrative functions.
While the record contains extensive documentation, none of it indicates error or abuse in these
matters and they are therefore not compensable factors of employment.
Generally, complaints about the manner in which a supervisor performs his or her duties
or the manner in which a supervisor exercises his or her discretion fall, as a rule, outside the
scope of coverage provided by FECA. This principle recognizes that a supervisor or manager in
general must be allowed to perform his or her duties and employees will, at times, dislike the
actions taken. Mere disagreement or dislike of a supervisory or managerial action will not be
compensable, absent evidence of error or abuse.21 While appellant noted his dislike of
management at the employing establishment, the record contains no evidence that any employing
establishment supervisor or manager committed error or abuse in discharging management
duties, this allegation is not compensable.22
Regarding appellant’s contention that he was subjected to intimidation, extortion,
bullying, manipulation, retaliation, harassment, etc. by employing establishment management,
mere perceptions of harassment or discrimination are not compensable under FECA23 and
unsubstantiated allegations of harassment or discrimination are not determinative of whether
18

Dennis M. Mascarenas, 49 ECAB 215 (1997).

19

J.C., 58 ECAB 594 (2007).

20

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

21

Id.

22

See David C. Lindsey, Jr., 56 ECAB 263 (2005).

23

James E. Norris, supra note 14.

6

such harassment or discrimination occurred. A claimant must establish a factual basis for his or
her allegations with probative and reliable evidence.24 While appellant submitted several
grievance resolutions, none indicated that the employing establishment erred.25 He submitted
nothing to show a persistent disturbance, torment or persecution, i.e., mistreatment by employing
establishment management.26 Appellant has not established a factual basis for his claim of
harassment by probative and reliable evidence.27
Nonetheless, as the hearing representative accepted overwork as a compensable factor of
employment, the medical evidence must be addressed. On January 18, 2013 Dr. Verner and
Dr. Witters diagnosed mood disorder, not otherwise specified and historical diagnosis of
adjustment and general anxiety disorders and indicated that appellant reported severe stress at
work. Dr. Witters also completed an attending physician’s report on February 27, 2013 in which
she stated that his diagnosed condition was mostly related to work. On May 1, 2013 she
reiterated the diagnoses and indicated that appellant spent a great deal of time talking about
work-related stress, which had continued to be his focus and continued to persevere on what he
perceived as a negative work environment that included manipulation, harassment and
intimidation. Although Dr. Witters concluded that she could not say there was a direct cause
between his experience at the employing establishment and his mental illness and that his work
stress appeared to have exacerbated his symptoms, the Board finds that this conclusion is
couched in equivocal terms. While the opinion of a physician supporting causal relationship
need not be one of absolute medical certainty, the opinion must not be speculative or equivocal.
The opinion should be expressed in terms of a reasonable degree of medical certainty.28
Moreover, Dr. Witters merely alluded to stress at work and did not discuss any specific
employment factors, including the accepted factor of overwork. The opinion must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
employee.29
Appellant has the burden of proof to establish that the conditions for which he claims
compensation were caused or adversely affected by his federal employment.30 Part of this
burden includes the necessity of presenting rationalized medical evidence, based on a complete
factual and medical background, establishing a causal relationship. An award of compensation
may not be based upon surmise, conjecture or upon appellant’s belief that there is a relationship
between his medical conditions and his employment. Thus, contrary to appellant’s assertion on
24

Id.

25

See W.B., Docket No. 12-1369 (issued May 1, 2013).

26

Beverly R. Jones, supra note 15.

27

See Robert Breeden, 57 ECAB 622 (2006).

28

Ricky S. Storms, 52 ECAB 349 (2001).

29

Leslie C. Moore, supra note 3.

30

See Calvin E. King, 51 ECAB 394 (2000).

7

appeal, he has not submitted sufficient probative medical evidence to establish that his emotional
condition was caused by the accepted compensable factor of employment. He therefore failed to
discharge his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an emotional condition
in the performance of duty causally related to the accepted employment factor.
ORDER
IT IS HEREBY ORDERED THAT the September 27, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 6, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

